Conway, J.
This action is by an infant, through her father as guardian ad litem, for personal injuries, and by her father individually, for medical expenses and loss of services arising out of the alleged negligence of the defendant Village of Island Park. The cause came on for trial in the Supreme Court, Nassau County, before a jury. A verdict was rendered in favor of plaintiffs and a judgment entered thereon. On appeal the Appellate Division, Second Department, by a divided court, reversed the judgment on the law and dismissed the complaint.
The defendant village is a municipal corporation which, in July of 1950, owned and operated a beach area known as Island Park Beach Park. In the summer months the Beach Park was the regular meeting place of the children of the community and provided their main amusement. In addition to a bathing beach, the park contained such recreational facilities as a handball court, an area set aside for softball games, a dance floor and a high slide for children. During the summer season the park was open from 9:00 a. m. to 11:00 p. m. Between the hours of 9:00 a. m. and 6:00 p. m. nonresidents of the village were required to pay an admission fee whereas residents were admitted upon the presentation of season passes issued by the village board, upon the payment of prescribed sum, and during those hours the *272village employed lifeguards and a youth recreation director. At 6:00 p. m. the turnstiles were closed and two gates in the fence enclosing the park area were opened. Thereafter, until closing time the park was open, without charge, to all members of the public and, during the hours of darkness preceding 11:00 p. m., the area was illuminated by floodlights. There was a sign on the premises which read:
“ SWIMMING at OWN RISK After 6 p.m.
Beach Closed at 11 p. m.”
- Witnesses testified to the effect that on July 2, 1950, firecrackers had been exploded in the Beach Park on several occasions and that on the following day, while lifeguards were present on the beach, firecrackers had been discharged “ every once in a while.” One witness had complained of the fireworks to a lifeguard and, according to her testimony, no action was taken on the complaint. On the evening of July 3d, a swimming carnival had been held at the beach and was attended by two village trustees. During that evening the firecrackers, as described by one witness, were “ terrific ”. There was further testimony tending to establish that the use of firecrackers by visitors to the beach continued intermittently on July 4th from 5:00 p. m. on. At about 8:30 on the evening of that day plaintiff and several other girls went to the park to attend a prearranged beach party. While plaintiff was sitting on the beach a group of boys entered the park and proceeded to discharge firecrackers. That activity was carried on for fifteen or twenty minutes during which time a Roman candle was discharged. A second Roman candle was ignited and a flare emitted therefrom struck plaintiff’s left eye causing the injuries for which recovery is now sought.
Plaintiffs contend that defendant failed to provide adequate supervision of the Beach Park and to exercise reasonable care for the protection of its users. The defendant village recognizes that it was obliged to provide supervision during those hours when admission fees were charged but asserts that the duty terminated with the closing of the turnstiles at 6:00 p. m. and that it was under no obligation to suppress the activity which resulted in plaintiff’s injuries.
*273Our concern, then, is the nature of the duty, if any, owed to plaintiff by the defendant village.
It is well settled that regardless of whether or not it is a source of income the operation of a public park by a municipality is a quasi-private or corporate and not a governmental function. (Augustine v. Town of Brant, 249 N. Y. 198, 201-206; Whittaker v. Village of Franklinville, 265 N. Y. 11, 16.) Where a village thus undertakes to do more than is required of it as a governmental unit it assumes the burdens and liabilities concomitant therewith (see Augustine v. Town of Brant, supra, p. 206).
Of course, the duty owed by a private owner or occupier of land to an ordinary trespasser or bare licensee is merely to refrain from the infliction of willful and wanton injury. A private landholder need not maintain his property in a suitable condition for use by such persons. (Mendelowitz v. Neisner, 258 N. Y. 181, 184; see, also, Carbone v. Mackchil Realty Corp., 296 N. Y. 154; Zaia v. Lalex Realty Corp., 287 N. Y. 689; Meiers v. Koch Brewery, 229 N. Y. 10; Vaughan v. Transit Development Co., 222 N. Y. 79.)
However, it is clear that the duty of a municipality to those who have been invited to avail themselves of park facilities is more than that owed by a private landholder to a trespasser or licensee. Liability is imposed for failure to maintain a park in a reasonably safe condition. (Collentine v. City of New York, 279 N. Y. 119; Hunt v. City of New York, 257 N. Y. 533; Clayton v. City of Niagara Falls, 252 N. Y. 595.) The duty goes beyond the mere maintenance of the physical condition of the park. Although it has been held that strict or immediate supervision need not be provided, the municipality may be obliged to furnish an adequate degree of general supervision. (See Fritz v. City of Buffalo, 277 N. Y. 710; Curcio v. City of New York, 275 N. Y. 20, 24; Peterson v. City of New York, 267 N. Y. 204, 206.) That duty of supervision may require the regulation or prevention of such activities of park visitors as endanger others utilizing the park. Thus in Fritz v. City of Buffalo (supra), a municipality was held liable for injuries to a skater which resulted from his being struck by one of a group of skaters playing “ crack-the-whip ” — an activity which under the circumstances of that case was hazardous and unreasonable.
*274In short, the municipality which extends to its citizens an invitation to enter and use recreational areas owes to those accepting that invitation a duty of reasonable and ordinary care against foreseeable dangers. What degree of care is reasonable necessarily depends upon the attendant circumstances and is a jury question. ‘ ‘ Essentially, what is negligence in a given case is a question of fact. Each case depends upon its own peculiar circumstances. Decisions in other actions in which damages are sought for personal injuries furnish no criterion or guide for determination of what is or is not negligence in a particular case involving its own peculiar facts and circumstances. Under circumstances existing in one case the ordinary care required might not be the same as that required under other circumstances. Negligence arises from breach of duty and is relative to time, place and circumstance (Mink v. Keim, 291 N. Y. 300, 304). Ordinary care must be in proportion to the danger to be avoided and the consequences that might reasonably be anticipated from the neglect (Railroad Co. v. Jones, 95 U. S. 439; Bailey v. Central Vermont Ry., supra [319 U. S. 350]). It must be commensurate with known dangers.” (Sadowski v. Long Island R. R. Co., 292 N. Y. 448, 455, 456.)
It is not a prerequisite for the imposition of the foregoing duties that a municipality exact an admission fee from those using its parks. In Curcio v. City of New York (supra, pp. 23, 24) where there was no evidence that such a fee had been charged we declared “ The duty of exercising ordinary care required the defendant to provide an adequate degree of general supervision.” Recovery was denied there for the reason that the city was not derelict in the performance of that duty. In the subsequent cases of Fritz v. City of Buffalo and Collentine v. City of New York (supra) the presence or absence of an admission fee played no role.
The duty of supervision may not be confined only to those activities for which special facilities or equipment have been provided or to some particular activity, e.g., swimming, for which a park has been especially established. Where, a municipality undertakes to maintain an area for recreation in general some degree of supervision ought to be exercised to assure that the area is reasonably fit for that purpose. Under ordinary *275circumstances, the necessary degree of supervision of such an area may well be slight and may require no more than casual or periodic inspection. But when in the discharge of that duty it is or should be apparent or it otherwise comes to the attention of a municipality that its park is being used by visitors as a site for criminal and patently dangerous activities and that such use is likely , to be continued, we think that the municipality may not ignore the foreseeable dangers, continue to extend an invitation to the public to use the area and not be held accountable for resultant injuries.
The circumstances of this case are unusual. The injury here did not result from a danger inherent in the ordinary play of children. The Legislature has recognized that the unsupervised discharge of fireworks is so fraught with serious dangers that their possession or use, not in compliance with stringent requirements, has been made a crime. (Penal Law, § 1894-a.) On the basis of the .testimony which we have summarized at the outset a reasonable man might infer that the defendant village knew or should have known that firecrackers had been exploded on the Beach Park over a considerable period of time preceding the accident. A jury here drew such inference. That being so, there was reason for the village to believe that the illegal activities would continue and perhaps be increased on the day of plaintiff’s injuries. Independence Day — the day of the accident — has long been the occasion of pyrotechnic displays and the use of all manner of explosive and inflammable devices.
It may not be said as a matter of law that knowledge of the use of the Beach Park for the discharge of firecrackers was insufficient to apprise the defendant village that other types of fireworks might be fired there. Firecrackers and Roman candles fall within the generic term “ fireworks ” and both have customarily been used in celebrating the Fourth of July.
We do not think that the trial court erred in permitting the jury to find that the injury complained of resulted from the negligent failure of the defendant village to take appropriate measures for the prevention of injuries threatened by the foreseeable continuation of the ultrahazardous and criminal activity known to be carried on in the Beach Park. Reasonable men could entertain the view that, without supervision adequate to *276cope with the dangers known to exist, the invitation to use the Beach Park should not have been extended after 6:00 p. m.
Furthermore, where activities pregnant with danger are engaged in with the frequency we find here, it may justifiably be said that the condition of the village park was unsafe. Liability would then ensue just as in Collentine v. City of New York, Clayton v. City of Niagara Falls, and Hunt v. City of New York (supra).
In Whittaker v. Village of Franklinville (supra) recovery was denied to a person injured, while on a public thoroughfare, by the discharge of fireworks in an adjacent park. However, that case is not controlling here. Since then the Legislature has declared the discharge of fireworks to be unlawful and the infant plaintiff here was injured while within the park under an express or implied invitation. We do not think a municipality may with impunity induce unwitting citizens to seek recreation in a place which it knows to be the situs of criminal and dangerous activities.
The judgment of the Appellate Division should be reversed and the case remitted to that court for determination upon the questions of fact, if any, raised in that court, with costs in this court and in the Appellate Division to abide the event.